DETAILED ACTION
This office action is in response to the application filed on 18 October 2019. Claims 1-21 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 18 October 2019 has/have been considered by the examiner (see attached PTO-1449).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details in the empty boxes of Fig. 3, elements 302, 304, 306, and 308, as described in the Specification, page 35, paragraph [0065].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Regarding Claim 1, line 7 of the claim, “time ;” should likely read - - time; - - .
Regarding Claim 12, line 5 of the claim, “controlled” should likely read - - controller - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding this matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 12-13, 15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eichenholz, US Patent Application Publication No.: 2020/0025923 A1, hereby Eichenholz.
Regarding Claims 1, 12, and 20, Eichenholz discloses a method of operating a measurement device, and a measurement device, the method and device (Figs. 1, 7, 10-11, and 22) comprising:
“at least one emitter configured to generate beam of lights (Fig. 1, elements 100 and 110; see also Fig. 10); 
at least one receiver configured to detect the beam of lights for sensing purposes (Fig. 1, element 140; see also Fig. 10); and 
a controller operatively coupled to the at least one emitter and the at least one receiver, the controlled (Fig. 1, elements 100, 110, 140, and 150; paragraph [0078]; see also Fig. 10) being configured to: 
perform a first measurement, by emitting a first beam of light having a first wavelength, at a first instant of time (Fig. 22, and paragraphs [0179]-[0181]; Fig. 1, and paragraph [0036] and Fig. 7, and paragraph [0114]; see also Fig. 10); 
introduce a first passive period of time after the first measurement (Fig. 22, and paragraphs [0179]-[0181]; see also Figs. 1, 7, and 10); 
perform a second measurement, by emitting a second beam of light of a second wavelength, at a second instant of time, wherein the second wavelength is different than the first wavelength and the second instant of time is after the first passive period of time (Fig. 22, and paragraphs [0179]-[0181]; Fig. 1, and paragraph [0036] and Fig. 7, and paragraph [0114]; see also Fig. 10); and 
introduce a second passive period of time after the second instant of time, wherein the second passive period of time is different from the first passive period of time (Fig. 22, and paragraphs [0179]-[0181]; see also Figs. 1, 7, and 10).”
Regarding Claims 2 and 13, Eichenholz discloses:
“wherein the controller (Fig. 1, elements 100, 110, 140, and 150; see also Fig. 10) is configured to utilize beam of lights corresponding to sequence of the first passive period of time and the second passive period of time for sensing purposes (Fig. 22, and paragraphs [0179]-[0181]; see also Figs. 1, 7, and 10).”
Regarding Claims 4 and 15, Eichenholz discloses:
“wherein the controller (Fig. 1, elements 100, 110, 140, and 150; see also Fig. 10) is configured to: 
perform the first measurement by emitting the first beam of light with a first polarization; and perform the second measurement by emitting the second beam of light with a second polarization, wherein the second polarization is different than the first polarization (Fig. 1, and paragraph [0067]; Fig. 22, and paragraphs [0179]-[0181]; see also Figs. 7 and 10).”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz, in view of Hall, US Patent Application Publication No.: 2019/0293796 A1, hereby Hall.
Eichenholz discloses the invention substantially as claimed. Regarding Claims 3 and 14, Eichenholz discloses:
“wherein the first measurement and the second measurement include . . . timings of the measurement device (Fig. 22, and paragraphs [0179]-[0181]; see also Figs. 1, 7, and 10).”
However, although Eichenholz does not expressly disclose the claimed gate timings, Hall does expressly disclose the following:
“wherein the first measurement and the second measurement include gate timings of the measurement device (Figs. 4 and 6, and paragraphs [0051]-[0057], specifically paragraphs [0051]-[0053]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Eichenholz and Hall (hereby Eichenholz-Hall) to modify the method of operating a measurement device, and a measurement device of Eichenholz to use the claimed gate timings as in Hall. The motivation for doing so would have been to create the advantage of more accurately determining a depth measurement (see Hall, Figs. 4 and 6, and paragraphs [0051]-[0057]).
Regarding Claims 11 and 21, Eichenholz-Hall discloses:
“wherein during the passive period of times (Eichenholz, Fig. 22, and paragraphs [0179]-[0181]; see also Figs. 1, 7, and 10) no beam of light is emitted (Hall, Figs. 4 and 6, and paragraphs [0051]-[0057], specifically paragraphs [0051]-[0053], visually disclosing no beam of light is emitted during deactivated periods of time).”
The motivation that was utilized in Claims 3 and 14 apply equally as well here.
Claim Rejections - 35 USC § 103
Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz, in view of Paesen et al., US Patent Application Publication No.: 2020/0034644 A1, hereby Paesen.
Regarding Claims 5 and 16, Eichenholz discloses:
“wherein the controller (Fig. 1, elements 100, 110, 140, and 150; see also Fig. 10) is configured to: 
detect noise signals . . . first passive period of time and the second passive period of time (Fig. 11, and paragraph [0141]; Fig. 22, and paragraphs [0179]-[0181]; see also Figs. 1, 7, and 10); and 
. . . the detected noise signals from the detected beam of lights . . . first measurement and the second measurement (Fig. 11, and paragraph [0141]; Fig. 22, and paragraphs [0179]-[0181]; see also Figs. 1, 7, and 10).”
However, although Eichenholz does not expressly disclose the claimed subtracting noise signals, Paesen does expressly disclose the following:
“wherein the controller (paragraph [0111]) is configured to: 
detect noise signals during one or more of the first passive period of time and the second passive period of time (Figs. 1-3 (specifically Fig. 3a), and paragraphs [0068]-[0069] and [0075]-[0084]); and 
subtract the detected noise signals from the detected beam of lights during the first measurement and the second measurement (Figs. 1-3 (specifically Fig. 3a), and paragraphs [0068]-[0069] and [0075]-[0084]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Eichenholz and Paesen to modify the method of operating a measurement device, and a measurement device of Eichenholz to use the claimed subtracting noise signals as in Paesen. The motivation for doing so would have been to create the advantage of providing a further miniaturized and longer-range alternative for displacement-based vehicular surround sensing systems; additionally, the contribution of the ambient light in the distance calculation formula can easily be cancelled out by carrying out a precise subtraction process (see Paesen, Figs. 1-3, and paragraphs [0017], [0042], [0068]-[0069], and [0075]-[0084]).
Claim Rejections - 35 USC § 103
Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz, in view of Slobodyanyuk et al., US Patent Application Publication No.: 2017/0082737 A1, hereby Slobodyanyuk.
Regarding Claims 8 and 18, Eichenholz discloses:
“wherein the controller (Fig. 1, elements 100, 110, 140, and 150; see also Fig. 10) is configured to: 
. . . the measurement device (Figs. 1, 7, 10, and 22); and 
. . . one or more of the first passive period of time and the second passive period of time for the corresponding measurement device (Fig. 22, and paragraphs [0179]-[0181]; see also Figs. 1, 7, and 10).”
However, although Eichenholz does not expressly disclose the claimed identifier number or randomizing algorithm, Slobodyanyuk does expressly disclose the following:
“wherein the controller (Figs. 1-2) is configured to: 
obtain an identifier number that is unique to the measurement device (Figs. 4-5, and paragraphs [0038]-[0039]; see also Figs. 1-2 and 6); and 
apply a randomizing algorithm to the identifier number to determine one or more of the first . . . period of time and the second . . . period of time for the corresponding measurement device (Figs. 4-5, and paragraphs [0038]-[0039]; see also Figs. 1-2 and 6).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Eichenholz and Slobodyanyuk (hereby Eichenholz-Slobodyanyuk) to modify the method of operating a measurement device, and a measurement device of Eichenholz to use the claimed identifier number or randomizing algorithm as in Slobodyanyuk. The motivation for doing so would have been to create the advantage of adequately identifying each LIDAR system operating within an environment that has a unique identifier that is separate and distinct from other LIDAR systems within that environment (see Slobodyanyuk, Figs. 1-2 and 4-6, and paragraphs [0038]-[0039]).
Regarding Claims 9 and 19, Eichenholz-Slobodyanyuk discloses:
“wherein the controller (Eichenholz, Fig. 1, elements 100, 110, 140, and 150; see also Fig. 10) is configured to: 
obtain a location coordinate of the measurement device (Eichenholz, Fig. 10, and paragraph [0135], disclosing GPS data provided to lidar system; Fig. 22, and paragraphs [0179]-[0181]; see also Figs. 1 and 7); and 
apply a randomizing algorithm to the location (Slobodyanyuk, Figs. 4-5, and paragraphs [0038]-[0039]; Figs. 3-4 and 5-6, and paragraphs [0048]-[0049]; Figs. 1-2, and paragraphs [0024] and [0033], further disclosing GPS) coordinate to determine one or more of the first passive period of time and the second passive period of time for the corresponding measurement device (Eichenholz, Fig. 10, and paragraph [0135], disclosing GPS data provided to lidar system; Fig. 22, and paragraphs [0179]-[0181]; see also Figs. 1 and 7).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Eichenholz-Slobodyanyuk to modify the method of operating a measurement device, and a measurement device of Eichenholz to use location data with the associated randomizing algorithm as in Slobodyanyuk. The motivation for doing so would have been to create the advantage of allowing for the values of the tuning parameters (e.g., frame length, number of timeslots, timeslot duration P, etc.) to adjusted based on the location of the LIDAR system, as the terrain profile, traffic patterns, urban or rural environment will impact the practical values of the system operation (see Slobodyanyuk, Figs. 4-5, and paragraphs [0038]-[0039]; Figs. 3-4, and paragraphs [0048]-[0049]; Figs. 1-2, and paragraphs [0024] and [0033]).
Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz, in view of Ding et al., US Patent Application Publication No.: 2020/0264285 A1, hereby Ding.
Regarding Claim 10, Eichenholz discloses:
“wherein one or more of the first passive period of time and/or the second passive period time is determined using (Fig. 22, and paragraphs [0179]-[0181]; see also Figs. 1, 7, and 10). . . .”
However, although Eichenholz does not expressly disclose the claimed random generators, Ding does expressly disclose the following:
“wherein one or more of the first . . . period of time and/or the second . . . period time is determined using random generators (Fig. 5, and paragraphs [0039]-[0040] and [0069]-[0079]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Eichenholz and Ding to modify the method of operating a measurement device, and a measurement device of Eichenholz to use the claimed random generators as in Ding. The motivation for doing so would have been to create the advantage of the significantly improving the control of a time-of-flight apparatus and further reducing the memory requirement (see Ding, Fig. 5, and paragraphs [0004], [0039]-[0040], and [0069]-[0079]).
Allowable Subject Matter
Claims 6-7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose LiDAR systems. For example, the following references show similar features in the claims, although not relied upon: Magnani (US 2020/0150229 A1), Figs. 1-3B, and paragraph [0033]; Hall (US 2018/0164408 A1), Figs. 7-10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M WALSH/Examiner, Art Unit 2482